Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference and use in this Registration Statement on Form S-8 of our report dated March 26, 2008(which report expresses an unqualified opinion and includes an explanatory paragraphrelating to going concern), relating to the consolidated financial statements of VeruTEK Technologies, Inc. (the “Company”) and Subsidiaries as of and for the year ended December 31, 2007, and for the period from February 1, 2006 (inception) through December 31, 2006, which appears in the Company’s Annual Report on Form10-KSB for the year ended December31, 2007 and to the reference to our Firm under the caption " Experts" appearing in the Prospectus of such Registration Statement. /s/ Carlin, Charron & Rosen, LLP Glastonbury,
